PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Hoffman, Nolan R.
Application No. 16/742,841
Filed: January 14, 2020
Attorney Docket No. COE-803  
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition pursuant to 37 CFR 1.137(a), filed March 15, 2022, to revive the above-identified application.
The present petition is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Brian C. Jones appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee and submit an Inventor’s Oath/Declaration or Substitute Statement on or before October 18, 2021, as required in the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration mailed July 16, 2021. Since no reply was submitted, the application became abandoned by operation of law on October 19, 2021. A courtesy Notice of Abandonment was mailed on November 02, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of  the issue fee in the amount of $1,200 and an Inventor’s Oath/Declaration, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 


/JONYA SMALLS/Lead Paralegal Specialist, OPET